DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5, 7-14, 16, 17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of the authentication terminal generating the shared secret key by multiplying a public key of the authentication processor with a private key of the authentication terminal, generating a modified verification code by XORing the result of hashing <phone number, IMEI, time, authentication processor ID> with the generated shared secret key, and transmitting the generated modified verification code to the transaction server, and wherein the transaction server generates a shared secret key by multiplying the public key received from the authentication terminal with a private key of the transaction server, compares a result of XORing the shared secret key and the modified verification code received from the authentication terminal with the result of hashing <phone number, IMEI, time, authentication processor ID> included in the authentication code stored in the transaction server, and notifies a transaction processing if the compared results match.
	The prior art disclosed by Salgarelli teaches a user authentication device that elaborates a plurality of transaction identification codes and first user authentication keys associated to a user identification code in order to generate an authentication code and compare it with the authentication code transmitted by a terminal.  The user authentication device verifies that the 
	The prior art fails to teach the unique limitations recited above and in the claims of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497